DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Miura (US2006/0005789 A1) in view of Vetrovec (US2009/0205590 A1) and Kiagawa (US2020/0340423 A1).

Regarding to Claim 1, Miura teaches a work vehicle comprising:
a water-cooled engine (Paragraph 2);
a radiator for cooling water for cooling the engine (Fig. 1, Part 9);
a cooling water passage provided between the engine and the radiator, the cooling water passage including:
a cooling water supply passage for supplying the cooling water to the engine (Fig. 1, Part 16);
a cooling water discharge passage for discharging the cooling water from the engine (Fig. 1, Part 13); and
a bypass passage that connects the cooling water supply passage with the cooling water discharge passage (Fig. 1, Part 11); and a thermostat incorporated in the cooling water passage (Fig. 1, Part 2), the thermostat being provided at a connection portion between the cooling water supply passage and the bypass passage (Fig. 1);
wherein when the temperature of the cooling water lies in a low temperature range lower than a first reference temperature, the thermostat allows introduction of the cooling water from the cooling water discharge passage into the cooling water supply passage via the bypass passage and also prevents introduction of the cooling water from the radiator into the engine via the cooling water supply passage (Paragraph 66).

Miura fails to explicitly disclose, but Kiagawa teaches a work vehicle comprising:
a thermostat holder attached to a portion of the water-cooled engine;
the thermostat being held within the thermostat holder cooling;
wherein the bypass passage is formed inside the thermostat holder [Kiagawa teaches a system comprises a thermostat holder (Kiagawa, Fig. 6, Part 45) attached to an engine to hold a thermostat (Kiagawa, Paragraph 58).  Kiagawa also teaches a bypass at least partially formed inside the thermostat holder (Kiagawa, Fig. 6, Part 32, and further show Part 32 is at least a portion of Part 32 is inside Part 45).  Kiagawa further teaches the structure can improve the cooling efficiency of the engine (Kiagawa, Paragraph 22).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miura to incorporate the teachings of Kiagawa to add a thermostat holder with a bypass arrangement to hold the thermostat in order to improve the cooling efficiency of the engine (Kiagawa, Paragraph 22).

Miura fails to explicitly disclose, but Vetrovec teaches a work vehicle comprising:
wherein when the temperature of the cooling water lies in a high temperature range equal to or higher than a second reference temperature which is higher than the first reference temperature, the thermostat allows introduction of the cooling water from the radiator into the engine via the cooling water supply passage and also prevents introduction of the cooling water from the cooling water discharge passage into the cooling water supply passage via the bypass passage [Miura teaches when the water temperature is lower than a first reference temperature, the water is discharged via bypass only (Paragraph 66), and under certain condition, the thermostat would adjust and the water would only be discharged via radiator (Paragraphs 70-75).  Vetrovec teaches a water cooling system for an engine (Vetrovec, Fig. 1) comprises a bypass, a thermostat and a radiator (Fig. 1, Part 76, Part 74, Part 72).  Vetrovec further teaches when a water temperature is lower than a value, thermostat would direct the water flow to bypass entirely (Vetrovec, Paragraph 34), and when the temperature is lower than a certain value, the thermostat would adjust to direct the water flow to radiator entirely to control the temperature to the certain value (Vetrovec, Paragraph 34) to allow an engine coolant system to handle temporary increase in heat load without the need to increase the physical size of the system's components and without the need to increase system's operating temperature (Vetrovec, Paragraph 10).  Based the examiner considered the certain temperature can be considered as a first reference temperature, and it is obvious there is a second reference temperature which is above the first reference temperature to reach before the thermostat adjust the flow direction.  When applying the teachings of Vetrovec to Miura, one with ordinary skill in the art would understand and design the thermostat of Miura to operate based on a temperature range to allow an engine coolant system to handle temporary increase in heat load without the need to increase the physical size of the system's components and without the need to increase system's operating temperature (Vetrovec, Paragraph 10).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miura to incorporate the teachings of Vetrovec to design a thermostat to operate based on a temperature range in order to allow an engine coolant system to handle temporary increase in heat load without the need to increase the physical size of the system's components and without the need to increase system's operating temperature (Vetrovec, Paragraph 10).

Regarding to Claim 2, Miura in view of Vetrovec and Kiagawa teaches the modified work vehicle, wherein when the temperature of the cooling water lies in an intermediate temperature range equal to or higher than the first reference temperature and lower than the second reference temperature, the thermostat allows introduction of the cooling water from the cooling water discharge passage into the cooling water supply passage via the bypass passage and allows also introduction of the cooling water from the radiator to pass through the cooling water supply passage to enter the engine (Vetrovec, Paragraph 34).

Regarding to Claim 3, Miura in view of Vetrovec and Kiagawa teaches the modified work vehicle, wherein the bypass passage branches from an end portion of the cooling water discharge passage on the side of the engine (Miura, Fig. 1).

Regarding to Claim 4, Miura in view of Vetrovec and Kiagawa teaches the modified work vehicle, wherein the thermostat is disposed adjacent the end portion of the cooling water discharge passage on the side of the engine (Miura, Fig. 1).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Miura (US2006/0005789 A1), Vetrovec (US2009/0205590 A1) and Kiagawa (US2020/0340423 A1) as applied to Claim 1 above, and further in view of Suzuki (US2011/0094811 A1).

Regarding to Claim 5, Miura, Vetrovec and Kiagawa fail to explicitly disclose, but Suzuki teaches a work vehicle, further comprising:
a riding section where a passenger rides (Suzuki, Fig, 1, Part 11 area); and
a cargo carrying bed disposed rearwardly of the riding section (Suzuki, Fig. 1, Part 13);
wherein:
the radiator is disposed forwardly of the riding section (Suzuki, Fig. 5, Part 16, comparing Fig. 1, it would be obvious that Part 16 is disposed forwardly of Part 11);
the engine is disposed downwardly of the cargo carrying bed (Suzuki, Fig. 5, Part 5, comparing Fig. 1, it would be obvious that Part 5 is disposed downwardly of Part 13 under the broadest reasonable interpretation); and
the cooling water supply passage and the cooling water discharge passage are caused to pass under the riding section and provided between the radiator and the engine [Suzuki teaches the arrangement of the riding section, the cargo carrying bed, the radiator, and the engine (Suzuki, Fig. 1, Fig. 5) to enhance cooling of the exhaust device (Suzuki, Paragraph 9).  Since Miura teaches the structure of the cooling passage and the arrangement of the cooling passage, the engine and the radiator, when applying the teachings of Suzuki to Miura, one with ordinary skill in the art would consider to add the cooling system of Miura to a vehicle with the arrangement taught in Suzuki, and based on the arrangement, the cooling water supply passage and discharge passage would pass under the riding section to enhance cooling of the exhaust device (Suzuki, Paragraph 9).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miura Vetrovec and Kiagawa to incorporate the teachings of Suzuki to arrange the engine and the radiator in certain way in order to enhance cooling of the exhaust device (Suzuki, Paragraph 9).

Response to Arguments
Applicant’s arguments with respect to Claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-KAI WANG/Primary Examiner, Art Unit 3747